Title: From George Washington to Robert Howe, 22 January 1781
From: Washington, George
To: Howe, Robert


                        
                            Sir
                            
                                West Point Jany 22d 1781
                            
                        
                        You are to take the command of the detachment, which has been ordered to march from this post against the
                            mutineers of the Jersey line. You will rendezvous the whole of your command at Ringwood or Compton as you find best from
                            circumstances—The object of your detachment is to compel the mutineers to unconditional submission—and I am to desire you
                            will grant no terms while they are with arms in their hands in a state of resistance. The manner of executing this I leave
                            to your discretion, according to circumstances—If you succeed in compelling the revolted troops to a surrender you will
                            instantly execute a few of the most active and most incendiary leaders.
                        You will endeavour to collect such of the Jersey troops to your standard as have not followed the pernicious
                            example of their associates—and you will also try to avail yourself of the services of the Militia, representing to them
                            how dangerous to civil liberty the precedent is of armed soldiers dictating terms to their country.
                        You will open a correspondence with Colonels Dayton and Shreeve of the Jersey line & Col.
                            Freelinghussen of the Militia—or any others. Given at West Point Jany 22d 1781.

                    